    Case: 1:18-cv-02523 Document #: 111 Filed: 08/05/21 Page 1 of 2 PageID #:473




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

WILLIAM E. AMOR,                      )
                                      )                       18-CV-02523
            Plaintiff,                )
                                      )                       Honorable Judge John Z. Lee
     v.                               )
                                      )
NAPERVILLE POLICE OFFICERS            )
MICHAEL CROSS; ROBERT GUERRERI;       )
THE ESTATE OF MARK CARLSON;           )
BRIAN CUNNINGHAM; JON RIPSKY;         )
OTHER UNIDENTIFIED NAPERVILLE POLICE )
OFFICERS; and THE CITY OF NAPERVILLE, )
                                      )
            Defendants.               )                       JURY TRIAL DEMANDED

                                     NOTICE OF MOTION

TO:    See Attached Service List

        Please take notice that on Tuesday, August 10, 2021, at 9:00 a.m., I shall appear via
teleconference before the Honorable Judge John Z. Lee in Courtroom 1225, where he usually
presides, or before anyone sitting in his stead, in the United States District Court for the Northern
District of Illinois, Eastern Division, Chicago, Illinois, and then and there present Agreed
Motion for Modification of the Confidentiality Order.

Dated: August 5, 2021                         Respectfully submitted,

                                              /s/ Laura M. Ranum
                                              LAURA M. RANUM, Attorney No. 6300636
                                              One of the Attorneys for Defendants
James G. Sotos
Joseph M. Polick
Laura M. Ranum
Lisa M. Meador
Carson W. Canonie
THE SOTOS LAW FIRM, P.C.
141 W. Jackson Blvd., #1240A
Chicago, IL 60604
(630) 735-3300
lranum@jsotoslaw.com
   Case: 1:18-cv-02523 Document #: 111 Filed: 08/05/21 Page 2 of 2 PageID #:474




                               CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury pursuant to 28 U.S.C.A. § 1746 that the
foregoing is true and correct, that on Thursday, August 5, 2021, I electronically filed the
foregoing Notice of Motion with the Clerk of the Court using the CM/ECF system, which will
send notification of such filing to the CM/ECF participants listed on the below Service List.

Attorneys for Plaintiff:
Jon Loevy
Mariah Garcia
Gayle Horn
Loevy & Loevy
311 N. Aberdeen Street, 3rd Floor
Chicago, IL 60607
(312) 243-5900
jon@loevy.com
mariah@loevy.com
gayle@loevy.com

                                            /s/ Laura M. Ranum
                                            LAURA M. RANUM, Attorney No. 6300636
                                            One of the Attorneys for Defendants




                                               2
